Christopher Lynn Davila v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-471-CR





CHRISTOPHER LYNN DAVILA A/K/A 	APPELLANT

CHRISTOPHER L. DAVILA



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On the State’s motion, on September 27, 2004, Appellant Christopher Lynn Davila was adjudicated guilty of the offense of evading arrest or detention using a vehicle.  The trial court assessed Appellant’s punishment at fourteen months’ confinement in state jail.  In a single point on appeal, Appellant claims that his initial, 2002 plea of guilty was involuntary.  Because Appellant's complaint arises from his original plea, he was required to raise the issue in an appeal from the trial court's order placing him on deferred adjudication community supervision.  
See Manuel v. State
, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999); 
Webb v. State
, 20 S.W.3d 834, 835-36 (Tex. App.—Amarillo 2000 no pet.).  An appeal on these grounds should have been commenced within thirty days of the trial court's "unadjudicated judgment."  
See
 
Tex. R. App. P.
 26.2(a)(1); 
Garcia v. State
, 29 S.W.3d 899, 901 (Tex. App.—Houston [14th Dist.] 2000, no pet.).  No timely notice of appeal was filed from that judgment.  Therefore, we overrule Appellant's sole point and affirm the trial court’s judgment.



SUE WALKER

JUSTICE



PANEL A:	LIVINGSTON, DAUPHINOT, and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: May 12, 2005

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.